 



Exhibit 10.1

 

ELEVENTH AMENDMENT TO CONSOLIDATED PROMISSORY NOTE

 

THIS ELEVENTH AMENDMENT TO CONSOLIDATED PROMISSORY NOTE (the “Eleventh
Amendment”) is made and entered into as of the 2nd day of September 2015 by
Discovery Energy Corp. a Nevada corporation f/k/a “Santos Resource Corp.”
(herein called “Maker”), and Liberty Petroleum Corporation, an Arizona
corporation (herein called “Payee”).

 

RECITALS:

 

WHEREAS, Maker executed in favor of Payee a Promissory Note (the “Note”) dated
September 26, 2013 for a principal amount of $542,294; and

 

WHEREAS, pursuant to a series of amendments on the Note, First through Tenth,
the principal amount was to become due and payable on the 2nd day of September
2015; and

 

WHEREAS, Maker wishes to receive an extension of the Note, and the Payee is
willing to so extend the Note; and

 

WHEREAS, the parties hereto desire to amend the Note upon the terms, provisions
and conditions set forth herein;

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual promises herein, the parties
hereto hereby agree as follows (all undefined, capitalized terms used herein
shall have the meanings assigned to such term in the Note):

 

1.Amendment to the Note. In consideration of the mutual promises herein, the
Note shall be amended so that all outstanding principal of this Note
($542,294.00) and interest that has heretofore accrued or hereafter accrues, on
such Note shall become due and payable in a single balloon payment on the 5th
day of January 2016, notwithstanding anything else provided for in the Note. If
pre-payments totaling TWO HUNDRED AND FIFTY THOUSAND DOLLARS ($250,000) are made
prior to January 5, 2016, then the remaining principal balance of this Note with
all accrued but unpaid interest thereon shall then be due and payable in full on
or before March 2, 2016.

 

2.Miscellaneous. Except as otherwise expressly provided herein, the Note is not
amended, modified or affected by this Eleventh Amendment. Except as expressly
set forth herein, all of the terms, conditions, covenants, representations,
warranties and all other provisions of the Note are herein ratified and
confirmed and shall remain in full force and effect. On and after the date on
which this Eleventh Amendment becomes effective, the terms, “Note,” “herein,”
“hereunder” and terms of like import, when used herein or in the Note shall,
except where the context otherwise requires, refer to the Note, as amended by
this Eleventh Amendment. This Eleventh Amendment may be executed in
counterparts, and it shall not be necessary that the signatures of all parties
hereto be contained on any one counterpart hereof, each counterpart shall be
deemed an original but all of which together shall constitute one and the same
instrument. This Eleventh Amendment shall be deemed fully executed and delivered
when duly signed by the signatories and delivered via “PDF” or facsimile
transmission.

 



 1 

 

 

IN WHITNESS WHEREOF, the undersigned have set their hands hereunto as the first
date written above.

 

 

DISCOVERY ENERGY CORP., LIBERTY PETROLEUM CORPORATION, a Nevada corporation an
Arizona corporations         By: /s/ Keith J. McKenzie        By: /s/ Lane
Franks                   Keith J. McKenzie, Lane Franks, Chief Executive Officer
President

 



 2 

